Citation Nr: 9919657	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for heart disease as 
secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The appellant had active military service from April 1943 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 1980, the RO granted nonservice-connected disability 
pension, a noncompensable disability rating for a shell 
fragment wound to the left arm, and denied service connection 
for tuberculosis.  The appellant's heart disease was assigned 
a 60 percent, nonservice-connected rating.  In October 1988, 
the appellant was notified that nonservice-disability pension 
was being terminated based on excess income.  None of these 
issues are currently being appealed.  

In March 1998 the RO, in pertinent part, granted service 
connection for shell fragment wounds to the knee caps, 
assigning a noncompensable disability rating.  This rating 
decision has not been appealed.  

The record indicates that the appellant has submitted an 
inferred claim of service connection for strep throat in his 
VA Form 9, submitted in July 1997.  As this issue has not 
been developed or certified for appellate review, the Board 
is referring it to the RO for initial consideration and 
appropriate action.  


FINDING OF FACT

The claim for entitlement to service connection for heart 
disease as secondary to nicotine dependence is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  



CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disease as secondary to nicotine dependence is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record indicates that the appellant's service medical 
records were destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri.  A Summary of Record 
of Active Service indicates that the appellant sustained a 
shrapnel wound in the left arm while in service.  No mention 
was made of a heart condition.  The appellant's physical 
condition on discharge was described as good.  

In May 1979 the appellant was admitted to the Portland VA 
Medical Center (VAMC) with complaints of a recent onset of 
chest pain, beginning for the first time approximately three 
months prior to admission.  A 35-year history of smoking 
cigarettes was noted.  The appellant underwent a coronary 
angiography which revealed coronary artery disease, and, in 
June 1979, the appellant underwent coronary artery bypass 
surgery.  The appellant was also diagnosed with mild chronic 
obstructive pulmonary disease (COPD).  

In February 1980 the appellant was seen for a follow-up 
examination with complaints of tingling in his left arm with 
exertion.  It was noted that the appellant was continuing to 
smoke a half a pack of cigarettes per day.  It was concluded 
that the appellant had probable angina or equivalent and that 
his smoking was probably exacerbating his myocardial 
deficits.  The appellant was advised to stop smoking.  

In June 1980 the RO sent a request for the appellant's 
service medical records to the National Personnel Records 
Center (NPRC).  The NPRC responded that the service records 
pertaining to the appellant had been destroyed by fire.  A 
second request was sent by the RO to the NPRC in February 
1987, eliciting the same response from the NPRC.  A 
subsequent request was sent to which it was responded that 
there were no service medical records in the VA file.  

Progress notes from April 1990 indicate that the appellant 
was reporting rare chest pains with exertion.  The appellant 
was diagnosed with coronary artery disease, minimal angina.  
The appellant was prescribed Isordil to be used during 
exertion.  It was also noted, in pertinent part, that his 
hypertension was being currently controlled with atenolol.  

In June 1995, progress notes from the Boise VAMC indicate 
that the appellant was continuing to smoke.  The appellant's 
hypertension was being controlled with atenolol and it was 
noted that the appellant was not having any complaints of 
chest pain and was not using nitroglycerin.  It was concluded 
that the appellant was stable.  

In September 1996 the appellant was seen at the Seattle VAMC 
with complaints of chest pain.  He reported that he had not 
had any chest pain since undergoing heart surgery in 1979.  
During admission the appellant was diagnosed with inferior 
myocardial infarction, ventricular fibrillation arrest, 
paroxysmal atrial fibrillation, iron deficiency anemia, and 
COPD.  

In October 1996 the appellant returned to Boise VAMC where he 
was treated for atrial fibrillation, coronary artery disease, 
and acute interstitial nephritis.  Regarding his atrial 
fibrillation, the appellant reported that he began noticing 
heart palpitations in approximately March 1996.  

In November 1996, the appellant was seen at the Boise VAMC 
with a history of increased lower extremity edema, shortness 
of breath, and decreased exercise tolerance.  Upon admission, 
it was determined that the appellant was suffering from 
congestive heart failure, atrial fibrillation, renal 
insufficiency, an abdominal aortic aneurysm, digoxin 
toxicity, anorexia, physical deconditioning, urinary tract 
infection, and an elevated white blood count with elevated 
eosinophil.  

In December 1996, the appellant was admitted to the Boise 
VAMC with unstable angina.  The appellant was treated for 
atrial fibrillation with rapid ventricular response, 
congestive heart failure, and an elevated white count.  

In May 1997 the RO denied service connection for heart 
disease.  In June 1997, the appellant submitted a statement 
contending that he was not claiming service connection for 
his heart but that he was seeking aid and attendance benefits 
and housebound benefits; however, in July 1997, the appellant 
appeared to claim in his VA Form 9 that he was contending 
that his heart condition was directly service-connected.  

The appellant was asked by the RO in October 1997 to clarify 
the nature of his claim.  In January 1998, the appellant 
submitted a statement claiming service connection for a heart 
condition and a lung condition secondary to tobacco use in 
the service.  He contended that his strep throat, 
tuberculosis, and smoking had caused his heart and lung 
condition.  

In January 1998 the appellant submitted a statement in 
support of his claim.  In this statement, the appellant 
contended that he had not smoked or used tobacco before 
entering the military.  

In March 1998 the RO denied service connection for heart and 
lung conditions as being secondary to nicotine dependence.  

In October 1998 the appellant submitted another statement in 
support of his claim, contending that he did not smoke until 
he went into the Army.  He contended that he has used tobacco 
ever since and has been unable to stop.  

In April 1999, the appellant's representative stated that the 
only issue on appeal was service connection for heart disease 
as secondary to nicotine dependence.  

Criteria

Well-Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the appellant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the appellant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1998) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the appellant.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well-grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for heart disease based on the use of tobacco 
during service must be denied as not well-grounded.  

The Board notes that the appellant filed his original claim 
for service connection for heart disease on January 17, 1998.  
Therefore, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

The appellant has successfully shown that he used tobacco 
while in the service, and that he has a current disability; 
however, he has not provided competent evidence of a medical 
nexus linking his current disability to in-service smoking.  

There are no medical opinions or other competent evidence 
present in the record linking the appellant's current 
disability to in-service smoking.  Aside from his own 
statements, the appellant has not indicated that there is 
medical evidence linking his current disability to in-service 
smoking.  

The appellant has also failed to establish secondary service 
connection by failing to provide competent evidence that he 
acquired a dependence on nicotine while in the service.  See 
VAOPGCPREC 19-97.  He has provided no medical opinion or any 
other competent evidence indicating that he acquired nicotine 
dependence while in the service.  

The appellant reported a 35-year history of smoking 
cigarettes in 1979.  The record indicates that the appellant 
has continued to smoke cigarettes.  

The appellant contends that his current disability is linked 
to in-service smoking and that he became dependent on 
nicotine while in service.  In addition, the appellant 
contended in his July 1997 VA Form 9 that he suffered heart 
"fibulation" (presumed to be fibrillation) in the service, 
starting in the fall of 1944.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  In addition, as was 
stated previously, the issue of whether nicotine dependence 
was acquired in service is a medical issue on which the 
appellant is not competent to make a conclusion.  See 
VAOPGCPREC 19-97.  The appellant's own statements linking his 
current disability to in-service smoking, that he suffered 
from heart fibrillation in the service, and that his nicotine 
dependence arose in service are not competent evidence. 

In addition, the Board notes that while the appellant 
contended in his VA Form 9 that he suffered from heart 
fibrillation since the service, culminating in a 1996 heart 
attack, the appellant did not specifically contend that he 
was treated for heart fibrillation while in the service.  The 
appellant's condition on discharge was described as good.  
Post-service records shows no history of heart fibrillation 
or any other diagnoses of a heart problem until 1979.  In 
fact, during his admission in 1979, the appellant reported 
first experiencing chest pain about three months prior to 
admission.  Furthermore, it was not until during his 
admission to the Seattle VAMC in September 1996 that atrial 
fibrillation was noted in medical records.  During his 
admission to the Boise VAMC in October 1996, the appellant 
reported a history of heart palpitations dating back to March 
1996.  There are no available post-service medical diagnoses 
of atrial fibrillation prior to 1996.  

The Board again notes that the majority of the appellant's 
service records were destroyed during a fire at the National 
Personnel Records Center in St. Louis, Missouri.  All service 
medical records were apparently destroyed by this fire.  
Where the appellant's service medical records were lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In such cases where service records have 
been lost or destroyed, the Board is under a duty to advise 
the appellant of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  

The RO made multiple attempts to obtain the appellant's 
service records from the NPRC and were clearly told in 
response that the appellant's records had been destroyed by 
fire.  The RO notified the appellant of this fact in previous 
rating decisions.  The appellant has provided his own lay 
statements regarding his in-service smoking and his current 
disability as well as other forms of evidence, including 
post-service medical records documenting his condition.  The 
appellant has not indicated the existence of any post-service 
evidence which may well-ground his claim.  Therefore, the RO 
has satisfied its duty to the appellant in this case.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for heart disease 
based on the use of tobacco during service or secondary to 
service-related nicotine dependence, VA has no duty to assist 
the appellant in developing his case.  


ORDER

Service connection for heart disease, as secondary to 
nicotine dependence is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

